Citation Nr: 0517793	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  96-18 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
encephalopathy with grand mal seizures, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's traumatic encephalopathy with grand mal seizures 
does not result in psychiatric symptoms; it did not result in 
at least 1 major seizure in the last 6 months or 2 major 
seizures in the last year; it does not result in an average 
of at least 5 to 8 minor seizures weekly.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for traumatic encephalopathy with grand mal seizures 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9304 
(prior to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.120 - 4.124, 4.124a, 4.130, Diagnostic Codes 8910, 
9304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the August 1995 rating decision on 
appeal, the May 1996 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as March 2005.  Additionally, the RO sent the 
veteran a letter in January 2004 that explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, an SSOC dated in August 2003 included 
the text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA also conducted relevant VA medical 
examinations.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The veteran's disability is evaluated as dementia due to head 
trauma.  The Board notes that effective November 7, 1996, the 
VA revised the criteria for diagnosing and evaluating 
psychiatric disorders, including dementia due to head trauma.  
61 Fed. Reg. 52695- 52702 (1996).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.132 to the 
period on or after the effective dates of the new 
regulations.  

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 50 percent evaluation for dementia due 
to head trauma requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
be so reduced as to result in considerable industrial 
impairment.  Diagnostic Code 9304 (prior to November 7, 
1996).

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id.

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  A 100 percent evaluation is also 
warranted if the individual is demonstrably unable to obtain 
or retain employment.  Id.

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 50 percent evaluation for dementia due to 
head trauma is warranted by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9304 (2004).

A 70 percent evaluation for dementia due to head trauma is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities: speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation for dementia due to head trauma is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The various forms of seizure disorders (epilepsy) are 
evaluated in accordance with a general rating formula.  A 40 
percent evaluation requires at least 1 major seizure in the 
last 6 months or 2 major seizures in the last year; or an 
average of at least 5 to 8 minor seizures weekly.  A 60 
percent evaluation requires an average of at least 1 major 
seizure in 4 months over the last year; or 9 to 10 minor 
seizures per week.  An 80 percent evaluation requires an 
average of at least 1 major seizure in 3 months over the last 
year; or more that 10 minor seizures weekly.  A 100 percent 
evaluation requires an average of at least 1 major seizure 
per month over the last year.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911 (2004).

VA outpatient medical records show treatment for a variety of 
conditions in addition to the disability on appeal.  Along 
with various VA examination reports, they also indicate that 
the veteran was able to work until 1987 painting, and 
installing tiles and vinyl flooring.  

The report of a June 1996 VA examination for diseases and 
injuries of the brain provides that a history was difficult 
as the veteran was a very poor historian.  The examiner noted 
that the veteran had a history of epilepsy which was 
controlled with Dilantin.  He had not had any problems with 
epilepsy in several years since he had been on stable amounts 
of Dilantin.  The examiner noted that it was difficult to 
make objective findings because the veteran was so 
unresponsive.  The pertinent diagnosis was WWII injury to the 
head in the posterior right side, and post-traumatic 
epilepsy.

The report of a January 1998 neurological examination done 
for VA provides that the veteran had seizures following his 
inservice head injury.  He was on Dilantin and had not had 
any generalized tonic-clonic seizures in the past 15 years.  
He might have had a second type of seizures, as partial 
complex, reported as staring spells for seconds to minutes.  
The report provides the results of physical examination.  The 
pertinent assessment was history of severe head injury with 
probable subdural hematoma with craniotomy, right occipital 
region with residual mild dementia and post-traumatic 
headaches and seizures, and dystaxia.  The examiner commented 
that as a result of the veteran's 1944 severe head injury 
during World War II, he had residual dystaxia and subtle 
cognitive impairment and slowness of thought process.  

The report of a February 1998 neurological examination done 
for VA provides that limited medical records were reviewed.  
The report notes that the veteran had seizures from his 
remote head injury, but none in probably over 25 years.  The 
report provides the results of examination.  The pertinent 
diagnosis was historical traumatic brain injury, shrapnel 
wound, status-post craniotomy, debridement with cranioplasty 
in the 1940's.  

The report of a July 2000 VA brain and spinal 
cord/neurological examination provides that the examiner 
reviewed the veteran's medical records in detail.  The 
veteran reported episodes of what he called seizures, but the 
description of them suggested that they may have been panic 
attacks.  He had not been on anti-convulsive medication in 
recent years and did not have any clear-cut grand mal 
seizures.  The report sets forth the results of physical and 
clinical examination.  The diagnosis was negative for 
seizures, noting that the veteran had clearly suffered a 
penetrating head injury in 1945 that resulted in a partial 
loss of vision, and probably also resulted in a significant 
balance disturbance that had been present all his life.  

The report of a November 2002 VA neurological examination 
provides that the veteran's wife denied any classical 
generalized tonic-clonic seizures.  They described spells 
which had occurred about once a week in the last year, during 
which the veteran felt that he became weak, tremulous and 
confused.  The veteran's wife reported that he was partially 
responsive during these spells.  After the spell was over, 
the veteran felt drained of energy.  He was put on Dilantin 
for this, but the levels were not therapeutic.  The veteran 
was supposed to take 400 mg of Dilantin each day.  He 
reported that he took Dilantin when the spells occurred, 
which the examiner felt meant that he was probably not 
compliant.  

The report provides the results of physical and clinical 
examination.  The resulting pertinent diagnosis was that the 
veteran had spells of confusion that mostly occurred when he 
was walking.  The examiner did not (sic?) find postural 
hypertension.  This could be syncopal in nature, but from the 
point of view of service connection, it was fair to say that 
it was as likely as not that they might be complex partial 
seizures, as well, and the source of this diagnosis should be 
added as service-connected.  

The report of a February 2004 VA neurological examination 
provides that the examiner reviewed the veteran's claims 
file.  The veteran was noted to have intermittent periods of 
confusion which were compatible with partial complex 
seizures.  These occurred on and off and were manifested 
mostly as dizziness and confusion.  He had not had any tonic-
clonic seizures for several years.  Results of examination 
were provided.  The pertinent diagnosis was seizure disorder, 
for which the veteran was service-connected, which was the 
result of traumatic encephalopathy.  The veteran had on and 
off confusion spells, which, more likely than not or as 
likely as not, were complex partial seizures.  

The report of a December 2004 VA neurology consultation 
provides that the veteran had had partial seizures with 
secondary generalization, none for five years.  He was 
recently tapered off Dilantin because his seizures were so 
well controlled  and that was the only identified possible 
etiology of a peripheral polyneuropathy.  He denied any new 
seizures.  He had mild dementia which was stable.  

In addition to the above examination reports, the claims file 
contains reports of VA examinations conducted in July 1996, 
July 2000, and December 2002 with respect to the veteran's 
PTSD.  These reports demonstrate that the veteran has a 
number of psychiatric symptoms.  The only Axis I diagnoses 
they provide are PTSD, chronic PTSD, and major depression 
(recurrent).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
traumatic encephalopathy with grand mal seizures, under the 
criteria for mental disorder (dementia due to head trauma), 
or seizures.   

Turning to the criteria for an increased evaluation under the 
new or the old criteria for dementia due to head trauma, the 
Board recognizes that the veteran does have a number of 
psychiatric symptoms.  The veteran's VA psychiatric 
examinations, however, only provide diagnoses of PTSD and 
major depression.  In so linking the psychiatric symptoms to 
his PTSD and depression, the reports indicate that the 
psychiatric symptoms are not the result of the veteran's 
service-connected traumatic encephalopathy with grand mal 
seizures.  In fact, there is no competent medical evidence 
that the veteran's traumatic encephalopathy with grand mal 
seizures results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impaired judgment; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411 (2004).

Similarly, there is no competent medical evidence that due to 
his traumatic encephalopathy with grand mal seizures, the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and that by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Diagnostic Code 9411 (prior to November 7, 1996).

Turning to the criteria for an increased evaluation under the 
criteria for seizures, the record before the Board does 
include medical evidence of seizures.  It also includes 
evidence that the veteran's seizures have been well 
controlled by medication.  The significant fact is that the 
evidence does not show that the veteran has experienced at 
least 1 major seizure in the last 6 months or 2 major 
seizures in the last year.  It also fails to show that he has 
an average of at least 5 to 8 minor seizures weekly.  Thus, 
an evaluation in excess of 30 percent is not warranted on the 
basis of seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.  

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  There is no evidence showing that it has 
markedly interfered with his employment status beyond the 
degree contemplated by a 30 percent evaluation.  Further, 
there is no indication that this particular disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes the veteran's assertions as to the 
severity of his symptoms.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as whether a disability satisfies diagnostic 
or evaluative criteria.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his disability 
warrants an evaluation in excess of 30 percent.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 30 percent for traumatic 
encephalopathy with grand mal seizures is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


